DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102017217645.8, filed on 10/05/2017 was received with the present application.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the first spring arm, the second spring arm, the third spring arm, and the fourth spring arm, all having a substantially rounder or oval cross section (as recited within claim 6) must be shown or the features canceled from the claims. No new matter should be entered. Examiner notes that figures 1-3 appears to only illustrate the first, second, third, and the fourth spring arms, all having a substantially rectangular or square cross section.


Claim Objections

Claim 1 is objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 21-22, the limitation “the third spring element and the fourth spring element” should read “the third spring arm and the fourth spring arm”.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with a setting element in claim 1, which is configured to adjust the third spring arm and the fourth spring arm (as recited in lines 20-23 of claim 1).
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 limitation “a setting element” (in line 20) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. That is, claim 1 recites, the “setting element” being configured to adjust the third and fourth spring arm; where, claim 4 limitations and applicant’s specification (i.e. paragraphs 0009, 0019, 0023, and 0028) disclose that the setting element in the claimed belt-tensioning device can be either an electromechanical or hydraulic setting element that can adjust the third and fourth arm via a kneel lever. Nevertheless, neither the claim limitations nor the specification explicitly describe the specific structure/ features that defines the claimed setting element (i.e. electromechanical or hydraulic setting element), or what type of device/ mechanism constitute an electromechanical or hydraulic setting element. In other words, is electromechanical or hydraulic setting element comprises a electric motor, electrically operated actuator, a hydraulic tensioner, belt and gear arrangement that is designed to appropriate displace the knee lever using an electric/ hydraulic power source, or another type of mechanical apparatus that is configured to actuate the knee lever. Furthermore, examiner emphasize that overall structure and functionality of the claimed invention remain unclear without clearly establishing what constitute an electromechanical/ hydraulic setting element. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-6 depends from claim 1. Consequently, claims 2-6 are also indefinite for the reasons set forth above. 

Claim 2 limitation “the first and second spring arms and the third and fourth spring arms are disposed coaxial with one another” (in lines 1-2) further renders the claim vague and indefinite. It’s unclear, if said limitation is attempting to recite, the first spring arm, the second spring arm, the third spring arm, and the fourth spring arm, all being arranged coaxially with respect to one another; or if the first spring arm being disposed coaxially relative to the second spring arm, while the third spring arm is disposed coaxially relative to the fourth spring arm; or alternatively, if the first and second spring arms, each being positioned coaxially with a correspond third spring arm and fourth spring arm. Clarification by the applicant is required. 

Claim 3 limitation “the first and second spring arms and the third and fourth spring arm are disposed axially spaced apart from one another” (in lines 1-2) further renders the claim vague and indefinite. It’s unclear, if said limitation is attempting to recite, the first spring arm, the second spring arm, the third spring arm, and the fourth spring arm, all being arranged axially spaced apart with respect to one another; or if the first spring arm is positioned axially spaced from the second spring arm, while the third spring arm is positioned axially spaced from the fourth spring arm; or alternatively, if the first and second spring arms, each being disposed at an axial distance from a correspond third spring arm and fourth spring arm. Clarification by the applicant is required. 
Allowable Subject Matter

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the following reasons:
a first spring arm and a second spring arm, both pivotably mounted on a housing about a common pivot axis; the first and second tensioning arms supported against one another in a manner that cause a first tensioning roller on a first spring arm and a second tensioning roller on a second spring arm to engage an endless belt looped around a first drive belt pulley and a second drive belt pulley; a third spring arm and a fourth spring arm, each positioned adjacent to the respective first spring arm and the second spring arm; and a setting element designed to adjust the positions of the third spring arm and the fourth spring arm; wherein, a spring force of the third and fourth spring arms can be adjusted using the setting element in order to alter (i.e. to increase or decrease) a corresponding spring force of the first and second spring arms. 
Anstey et al. (U.S. Patent 9,528,576), Van Maanen (U.S. PGPUB 2009/0186726A1), and Kuo (U.S. PGPUB 2009/0069134A1) appears to be the closest related prior art to applicant’s claimed invention. Where, Anstey et al, Van Maanen, Kuo, individually teach a belt-tensioning device having a first spring arm with a first tensioning roller, a second spring arm, with a second tensioning roller, and a setting element configured to selectively assist or not assist the spring forces of said first and second spring arms. However, Anstey et al, Van Maanen, and Kuo, all fail to disclose each belt-tensioning device having a third spring arm and a fourth spring arm, which are correspondingly disposed adjacent to the first and second spring arms, and adjustable via the setting element so as to change the spring force of said first and second spring arms. On the contrary, the setting elements in Anstey et al, Van Maanen, and Kuo, directly engages the first and second spring arms to adjust spring force of said first and second spring arms. Furthermore, 

Claims 2-6 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/R.J.D./Examiner, Art Unit 3654                                       /MICHAEL R MANSEN/                                                                               Supervisory Patent Examiner, Art Unit 3654